EXHIBIT 12 PILGRIM’S PRIDE CORPORATION COMPUTATION OF RATIO OF EARNINGS (LOSS) TO FIXED CHARGES Three Months Ended December 29, 2007 December 30, 2006 Earnings (loss): (In thousands, except ratios) Loss before income taxes $ (24,555 ) $ (14,500 ) Add:Total fixed charges 32,434 18,073 Less:Interest capitalized 1,589 1,068 Total earnings $ 6,290 $ 2,505 Fixed charges: Interest expense $ 31,924 $ 14,982 Portion of rental expense representative of the interest factor 510 3,091 Total fixed charges $ 32,434 $ 18,073 Ratio of earnings to fixed charges (a) (b) (a)Earnings were insufficient to cover fixed charges by $26,144. (b)Earnings were insufficient to cover fixed charges by $15,568.
